Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment of Amendment
Acknowledgment is made of applicant's after-final response / amendment, filed on 6/23/2022. The changes and remarks disclosed therein have been considered and the amendment has been entered. 
The status of the claims is as follows:  Claims 1 and 15 have been amended. Claim 20 has been cancelled. Therefore, claims 1, 3-15 and 17-19 remain pending in the application, of which claims 1 and 15 are independent claims.

Allowable Subject Matter
Claims 1, 3-15 and 17-19 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the present invention is Jeong PG PUB 20090016100 (hereinafter Jeong).
Jeong discloses a phase change memory device and a reading method. An example embodiment of a phase change memory device may include main cells programmed to have any one of a plurality of resistance states respectively corresponding to multi-bit data, reference cells programmed to have at least two respectively different resistance states among the resistance states each time the main cells are programmed, and a reference voltage generation circuit sensing the reference cells to generate reference voltages for identifying each of the resistance states.
Regarding independent claim 1 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: wherein to read the respective data value, the read circuit is configured to capture states of a delay line at one or more time intervals based on coupling one or more strobe clock signals.
Regarding independent claim 15 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: wherein determining the data value comprises capturing states of a delay line at one or more time intervals defined by coupling one or more strobe clock signals.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824